

THIRD AMENDMENT


THIS THIRD AMENDMENT (this “Amendment”), is made and entered into as of this 9th
day of February, 2007, with an effective date as set forth in Section 3 hereof,
by and among POOL CORPORATION (formerly known as SCP POOL CORPORATION), a
Delaware corporation (the “US Borrower”), SCP DISTRIBUTORS INC., a company
organized under the laws of Ontario (the “Canadian Borrower” and, together with
the US Borrower, the “Borrowers”), the lenders who are or may become a party to
this Agreement (collectively, the “Lenders”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders, WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) (formerly known as
Congress Financial Corporation (Canada)), as Canadian Dollar Lender, JPMORGAN
CHASE BANK, as Syndication Agent, CAPITAL ONE, NATIONAL ASSOCIATION
(successor-by-merger to HIBERNIA NATIONAL BANK), as Documentation Agent and
WELLS FARGO BANK NATIONAL ASSOCIATION, as Documentation Agent.


Statement of Purpose


A. The Lenders agreed to extend certain credit facilities to the Borrowers
pursuant to the Credit Agreement dated as of November 2, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrowers, the Lenders, the Administrative Agent,
the Syndication Agent and the Documentation Agents;


B. The US Borrower desires to enter into a transaction where the US Borrower
will issue and sell $100,000,000 senior unsecured notes pursuant to a note
purchase agreement (the “Proposed Transaction”); and


C. Subject to the terms and conditions set forth in this Amendment, the
Borrowers desire to amend or modify certain provisions of the Credit Agreement
in certain respects in connection with the Proposed Transaction as more
particularly set forth herein and to make certain other amendments and
modifications as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions. All capitalized, undefined terms used in this Amendment
shall have the meanings assigned thereto in the Credit Agreement.


SECTION 2. Amendment. The following sections of the Credit Agreement are
modified as follows:


A. Section 1.1 of the Credit Agreement (“Definitions”) is hereby amended by
amending and restating the definitions of “Canadian Dollar Commitment” and
“Letters of Credit” as follows:


““Canadian Dollar Commitment” means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Revolving Credit Commitment.”


““Letters of Credit” means the collective reference to the letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.”


B. Section 1.1 of the Credit Agreement (“Definitions”) is hereby amended by
adding the following new definitions in appropriate alphabetical order:


““February 2007 Note Purchase Agreement” means that certain Note Purchase
Agreement dated as of February __, 2007 pursuant to which the US Borrower will
issue the February 2007 Notes, as such agreement may be amended, restated,
supplemented or otherwise modified, in each case, in accordance with Section
10.10 of this Agreement.”


““February 2007 Notes” means the senior unsecured notes issued by the US
Borrower pursuant to the February 2007 Note Purchase Agreement in an initial
aggregate principal amount of $100,000,000.”


C. Section 3.1 of the Credit Agreement (“L/C Commitment”) is hereby amended by
adding the words “or a trade letter of credit” after the words “standby letter
of credit” in clause (ii) of the second sentence of such Section.


D. Section 10.1 of the Credit Agreement (“Limitations on Indebtedness”) is
hereby amended by:


(1) adding the words “or subsection (q)” after the words “subsections (a)
through (e)” in subsection (g);


(2) moving the word “and” from the end of subsection (o) to the end of
subsection (p); and


(3) adding a new subsection (q) as follows:


“(q) (i) Indebtedness in connection with the February 2007 Notes upon terms and
conditions reasonably satisfactory to the Administrative Agent and (ii) any
additional unsecured Indebtedness issued under, or by a supplement to, the
February 2007 Note Purchase Agreement or any similar note purchase agreement or
other debt instrument; provided that such additional unsecured Indebtedness
shall be on terms and conditions that are, taken as a whole, (A) consistent with
the then-current market terms and conditions of such type of unsecured debt (as
reasonably determined in good faith by the Board of Directors of the US
Borrower) and (B) no less favorable to the Lenders than the terms of the
February 2007 Notes (as reasonably determined by the Administrative Agent);
provided further that with respect to any Indebtedness incurred pursuant to
clause (ii), (1) no Default or Event of Default exists and is continuing or
would be caused by the issuance thereof, (2) the Administrative Agent shall have
received satisfactory written evidence that the US Borrower would be in
compliance with all covenants in this Agreement on a pro forma basis after
giving effect to the issuance thereof, and (3) the maturity date of such senior
Indebtedness shall be no earlier than the Indebtedness (if any) being refinanced
and in any event shall be at least six (6) months after each of the Revolving
Credit Maturity Date and the Term Loan Maturity Date;”


E. Section 10.3 of the Credit Agreement (“Limitations on Loans, Advances,
Investments and Acquisitions”) is hereby amended by deleting subsection (i) in
its entirety and replacing it with the following:


“(i) the creation of new Foreign Subsidiaries or additional investments in
existing Foreign Subsidiaries, the investment in which, together with the
Permitted Acquisition Consideration payable in connection with all Permitted
Foreign Acquisitions and the total amount of any transactions permitted under
Sections 10.1(i) and 10.5(f), does not exceed $75,000,000 in the aggregate
during the term of this Agreement;”  


F. Section 10.4 of the Credit Agreement (“Limitations on Mergers and
Liquidation”) is hereby amended by deleting subsection (e) in its entirety and
replacing it with the following:


“(e) the dissolution of SCP Northpark LLC, SCP Services LP and Cypress Hong
Kong, Ltd.”


G. Section 10.5 of the Credit Agreement (“Limitations on Sale of Assets”) is
hereby amended by deleting subsection (c) in its entirety and replacing it with
the following:


“(c) the transfer of assets pursuant to Section 10.4;”


H. Section 10.6 of the Credit Agreement (“Limitations on Dividends and
Distributions”) is hereby amended by deleting subsection (c) in its entirety and
replacing it with the following:


“(c) any Subsidiary may declare and pay dividends of any type (cash or non-cash)
to the US Borrower or any other Wholly-Owned Subsidiary, provided that if the
Subsidiary paying the dividend is a Subsidiary Guarantor then the recipient of
the dividend must be either the US Borrower or another Subsidiary Guarantor;”


I. Section 10.10 of the Credit Agreement “Amendments; Payments and Prepayments
of Subordinated Indebtedness” is hereby amended by:
 
(1) deleting the title of such Section in its entirety and replacing it with
“Amendments, Payments and Prepayments of Certain Indebtedness”;


(2) adding the words “or any Indebtedness permitted pursuant to Section 10.1(q)
of this Agreement” before the period at the end of subsection (a); and


(3) amending and restating subsection (b) in its entirety as follows:


“(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Subordinated Indebtedness
or any Indebtedness permitted pursuant to Section 10.1(q) of this Agreement,
except (x) refinancings, refundings, renewals, extensions or exchange of any
such Indebtedness to the extent permitted by Section 10.1(j) (in the case of
Subordinated Indebtedness) or Section 10.1(q) (in the case of Indebtedness
permitted by Section 10.1(q)) or (y) so long as no Default or Event of Default
has occurred or would result therefrom regularly scheduled payments of interest
on Indebtedness issued pursuant to Section 10.1(q).”


 
SECTION 3. Effectiveness. This Amendment shall become effective on the date that
each of the following conditions has been satisfied:


A. Amendment Documents. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from the Administrative Agent, the
Issuing Lender, the Canadian Dollar Lender, the Borrowers, the Subsidiary
Guarantors and the Required Lenders;


B. Proposed Transaction Documents. The Administrative Agent shall have received
the final executed agreements entered into in connection with the Proposed
Transaction (including all schedules and exhibits thereto) and all related
transaction documents with respect thereto, in each case in form and substance
reasonably satisfactory to the Administrative Agent;


C. Fees and Expenses. The Administrative Agent shall have been reimbursed for
all reasonable fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the fees and
expenses referred to in Section 7 of this Amendment, the Credit Agreement and
the transactions contemplated thereby;


D. Canadian Note. The Administrative Agent shall have received a new executed
Canadian Note in favor of the Canadian Dollar Lender; and


E. Other Documents. The Administrative Agent shall have received copies of each
other document, instrument or item reasonably requested by it.


SECTION 4. Reaffirmation of Loan Documents. By its execution hereof, each
Borrower and each Subsidiary Guarantor hereby expressly (i) consents to the
modifications and amendments set forth in this Amendment, (ii) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement, the Subsidiary Guaranty Agreement and the other
Loan Documents to which it is a party and (iii) acknowledges, represents and
agrees that its respective covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Subsidiary Guaranty Agreement
and the other Loan Documents to which it is a party remain in full force and
effect.


SECTION 5. Effect of Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
This Amendment shall not be deemed (i) to be a waiver of, or consent to, a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or (ii) to be a waiver of, or consent to, a
modification or amendment to any term or provision of any Loan Document
specifically consented to, waived, amended or modified by this Amendment on any
other occasion, or (iii) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.


SECTION 6. Representations and Warranties/No Default.


A. By its execution hereof, each Borrower and each Subsidiary Guarantor hereby
certifies that (i) each of the representations and warranties set forth in the
Credit Agreement and the other Loan Documents (after giving effect to this
Amendment) is true and correct as of the date hereof as if fully set forth
herein, except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date and (ii) no Default or Event of Default has occurred and is
continuing as of the date hereof.


B. By its execution hereof, each Borrower and each Subsidiary Guarantor hereby
represents and warrants that it has the right, power and authority and has taken
all necessary corporate and company action to authorize the execution, delivery
and performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.


C. By its execution hereof, each Borrower and each Subsidiary Guarantor hereby
represents and warrants that this Amendment and each other document executed in
connection herewith has been duly executed and delivered by its duly authorized
officers, and each such document constitutes the legal, valid and binding
obligation of such Borrower or such Subsidiary Guarantor, enforceable in
accordance with its terms except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.


SECTION 7. Fees and Expenses. The Borrowers shall pay all reasonable,
out-of-pocket fees and expenses of the Administrative Agent (including, without
limitation, all costs of electronic or internet distribution of any information
hereunder) in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the reasonable, fees, disbursements
and other charges of counsel for the Administrative Agent.


SECTION 8. Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the laws of the State of North Carolina, without
reference to the conflicts or choice of law principles thereof.


SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.


SECTION 10. Fax Transmission. A facsimile, telecopy or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.




[Signature Pages To Follow]

1
4827-4488-3457.05
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.






US BORROWER:




POOL CORPORATION (formerly known as SCP POOL CORPORATION), as US Borrower




By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title: Vice President & Chief Financial Officer




CANADIAN BORROWER:




SCP DISTRIBUTORS INC., as Canadian Borrower




By: /s/ Manuel J. Perez de la Mesa
Name: Manuel J. Perez de la Mesa
Title: President and Chief Executive Officer






[Signature pages continue]





Third Amendment - SCP Pool Corporation
 
 

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED TO BY:


SUBSIDIARY GUARANTORS:
 


SCP DISTRIBUTORS LLC, as Subsidiary Guarantor




By: /s/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Treasurer  




ALLIANCE TRADING, INC., as Subsidiary Guarantor




By: /s/ Shaleen Lee
Name: Shaleen Lee
Title: Secretary 




CYPRESS, INC., as Subsidiary Guarantor




By: /s/ Shaleen Lee
Name: Shaleen Lee
Title: Secretary




SUPERIOR POOL PRODUCTS LLC, as Subsidiary Guarantor




By: /s/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Treasurer 


[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

SCP ACQUISITION CO. LLC, as Subsidiary Guarantor


By: SCP Distributors LLC, its Sole Member


By: /s/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Treasurer 




SCP INTERNATIONAL, INC., as Subsidiary Guarantor




By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title: Treasurer 




POOL DEVELOPMENT LLC, as Subsidiary Guarantor




By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title: Treasurer




SPLASH HOLDINGS, INC. (formerly known as FORT WAYNE POOLS, INC.), as Subsidiary
Guarantor




By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title: Treasurer 


HORIZON DISTRIBUTORS, INC., as Subsidiary Guarantor




By: /s/ Jennifer M. Neil
Name: Jennifer M. Neil
Title: Secretary 


[Signature pages continue]

 
 

--------------------------------------------------------------------------------

 





POOLCORP FINANCIAL MORTGAGE, LLC, as Subsidiary Guarantor




By: /s/ Mark W. Joslin
Name: Mark W. Joslin
Title: President & Treasurer 


[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

AGENTS AND LENDERS:



           
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender,
Issuing Lender and Lender





By: /s. Richard E. Anglin III
Name: Richard E. Anglin III
Title: Vice President






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) (formerly known as Congress
Financial Corporation (Canada)), as Canadian Dollar Lender




By: /s/ Enza Agosta
Name: Enza Agosta
Title: Vice President






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, as Syndication Agent and Lender
 




By: /s/ H. David Jones
Name: H. David Jones
Title: Senior Vice President






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION (successor-by-merger to HIBERNIA NATIONAL
BANK), as Documentation Agent and Lender
 




By: /s/ Katharine G. Kay
Name: Katharine G. Kay
Title: Vice President






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK NATIONAL ASSOCIATION, as Documentation Agent and Lender




By: /s/ Linda Masera
Name: Linda Masera
Title: Vice President






[Signature pages continue]



 
 

--------------------------------------------------------------------------------

 

REGIONS BANK, as Lender




By: /s/ Jorge E. Goris
Name: Jorge E. Goris
Title: Senior Vice President

